DETAILED ACTION
Claims 1-15 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):

 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 14 recites “A program or plurality of programs arranged such that when executed by a computer system or one or more processors the program or the plurality of programs cause the computer system or the one or more processors to operate in accordance with the method claim 12.”  This is improper dependent claim because a program or plurality of programs that cause the computer system or the one or more processors to operate in accordance with the method of claim 12 does not include the method of claim 12. A program or a plurality of programs can cause a computer system to execute a method without actually including any instructions that implements the method. 

Claim 15 recites “A non-transitory computer-readable storage medium storing a program or at least one of the plurality of programs according to claim 14.” Claim 15 inherits the deficiencies of claim 14.  Further, claim 15 recites a program or at least one of the plurality of programs, which under the broadest reasonable interpretation, would include just one program of the plurality of programs, whereas claim 14 recites a plurality of programs to cause the computer system or the one or more processors to operate in accordance with the method 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In claim 1, a “defuzzification apparatus” is recited; however, it appears that the defuzzification apparatus would reasonably be interpreted by one of ordinary skill in the art as software, per se, since the one or more processors recited as part of the defuzzification apparatus would include a virtual processor, and would reasonably be interpreted by one of ordinary skill in the art as software, per se. As such, it is believed that the defuzzification apparatus of claim 1-8 is reasonably interpreted as functional descriptive material, per se, failing to be tangibly embodied or include any recited hardware as part of the defuzzification apparatus and thereby fit that statutory category of invention.

Claims 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In claim 9, a “system” is recited; however, it appears that the system would reasonably be interpreted by one of ordinary skill in the art as software, per se, since the defuzzification apparatus comprising one or more processors recited as part of the system would include a virtual processor, and would reasonably be interpreted by one of ordinary skill in the art as software, per se. As such, it is believed that the system of claim 9-11 is reasonably interpreted as functional descriptive material, per se, failing to be tangibly embodied or include any recited hardware as part of the system and thereby fit that statutory category of invention.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In claim 14, a “program or plurality of programs” is recited; however, it appears that the program or plurality of programs would reasonably be interpreted by one of ordinary skill in the art as software, per se. As such, it is believed that the program or plurality of programs of claim 14 is reasonably interpreted as functional descriptive material, per se.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. “An easy-to-implement fuzzy expert package with applications using existing Java classes” (hereinafter Lin).

As per claim 1, Lin teaches a defuzzification apparatus for defuzzification of fuzzy data representative of one or more entities or events (i.e., fuzzy expert system including defuzzification procedure to get crisp output from system-level fuzzy conclusions, see at least page 1222, section 2.6, pages 1224-1228, section 4), the fuzzy data specifying a membership level for each of the one or more entities or events (i.e., a fuzzy expression can be specified by a membership function, see at least page 1220, section 2.1), the defuzzification apparatus comprising: 
one or more processors configured to: 
generate, using the fuzzy data, a set of computer executable instructions representative of a function of the fuzzy data (i.e., implement a fuzzy expert system using Java, using a polygon object to specify a rule-level fuzzy conclusion, see at least page 1219, abstract, page 1221, section 2.5, pages 1222-1223, Fig. 4, section 3.1.2, page 1223, section 3.1.4); and 
execute, using a predefined fuzzy membership value, the set of computer executable instructions to determine crisp data (i.e., defuzzification method is employed to get the desired crisp output, see at least page 1223, section page 1221, section 2.5, page 1223, section 3.1.4).
As per claim 2, Lin teaches wherein each of the one or more entities is a physical entity, and each of the one or more events is a behavior, an action, or a change relating to the one or more physical entities (see at least page 1224-1228, section 4).

As per claim 3, Lin teaches wherein the one or more processors are further configured to:
generate, based on the fuzzy data, an initial set of computer executable instructions representative of the fuzzy data (i.e., implement a fuzzy expert system using Java, transfer crispy values into matching degrees using appropriate membership functions, conduct fuzzy inferences, see at least page 1220, section 2.1, page 1221, sections 2.3, 2.4, page 1222, section 2.6); and 
determine the function of the fuzzy data by executing the initial set of computer executable instructions, thereby to generate the set of computer executable instructions representative of the function of the fuzzy data (i.e., conduct fuzzy inferences, combination of fuzzy conclusions from the fired fuzzy rules, see at least page 1221, sections 2.3, 2.4, page 1222, section 2.6).

As per claim 5, Lin teaches wherein the function of the fuzzy data is equal to one or more fuzzy set operators applied to some or all of the fuzzy data (i.e., union operation on all of the individual rule-level fuzzy conclusions, see at least page 1223, section 3.1.3).

As per claim 12, this is the method claim of claim 1.  Therefore, claim 12 is rejected using the same reasons as claim 1.

As per claim 14, Lin teaches a program or plurality of programs arranged such that when executed by a computer system or one or more processors the program or the plurality of programs cause the computer system or the one or more processors to operate in accordance with the method claim 12 (i.e., fuzzy expert application, see at least page 1219, abstract). 

As per claim 15, Lin teaches a non-transitory computer-readable storage medium storing a program or at least one of the plurality of programs according to claim 14 (i.e., fuzzy expert application, MySQL database to store fuzzy rules data, see at least page 1219, abstract, page 1227, Fig. 10, right column, paragraph 1; EN: an application is stored in order to be executed).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Becerikli et al. “Fuzzy control of inverted pendulum and concept of stability using Java application” (hereinafter Becerikli).

As per claim 4, Lin does not explicitly teach wherein the one or more processors is configured to implement multithread execution.
Becerikli teaches one or more processors is configured to implement multithread execution (see at least page 31, section 4.3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin such that the one or more processors is configured to implement multithread execution as similarly taught by Becerikli in order to simultaneous execution of multiple sequences of instructions for faster execution. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Wang “Ranking triangle and trapezoidal fuzzy numbers based on the relative preference relation”.

As per claim 6, Lin does not explicitly teach wherein the computer executable instructions in the set of computer implementable instructions are ordered by membership level.
Wang teaches fuzzy numbers are ordered by membership level (i.e., the relative preference relation with membership function represents relative preference degrees of a set of fuzzy numbers over average, fuzzy numbers will be ranked according to their relative preference degree, see at least page 597, paragraphs 1, 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin such that the computer executable instructions in the set of computer implementable instructions are ordered by membership level as similarly taught by Wang because Lin teaches fuzzy numbers are represented by computer executable instructions and ranking fuzzy numbers by membership level allow the fuzzy numbers to be compared.

As per claim 7, Lin does not explicitly teach wherein the one or more processors are configured to execute the set of computer implementable instructions in membership level order.
Wang teaches fuzzy numbers are ordered by membership level (i.e., the relative preference relation with membership function represents relative preference degrees of a set of fuzzy numbers over average, fuzzy numbers will be ranked according to their relative preference degree, see at least page 597, paragraphs 1, 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin such that the one or more processors are configured to execute the set of computer implementable instructions in membership level order as similarly taught by Wang because Lin teaches fuzzy numbers are represented by computer executable instructions and ranking fuzzy numbers by membership level allow the fuzzy numbers to be compared.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Farhadinia “Ranking Fuzzy Numbers Based on Lexicographical Ordering”.

As per claim 8, Lin does not explicitly teach wherein the set of computer implementable instructions specifies a lexicographical ordering for the one or more entities or events.
Farhadinia teaches specifying a lexicographical ordering for the one or more entities or events (i.e., a ranking method based on lexicographical ordering, see at least page 1030, section III).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin such that the set of computer implementable instructions specifies a lexicographical ordering for the one or more entities or events as similarly taught by Farhadinia in order to allow the fuzzy numbers to be compared.

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Neogi et al. “A Cascaded Fuzzy Inference System for University Non-Teaching Staff Performance Appraisal” (hereinafter Neogi).

As per claim 9, Lin teaches a system comprising: 
a defuzzification apparatus for defuzzification of fuzzy data representative of one or more entities or events (i.e., fuzzy expert system including defuzzification procedure to get crisp output from system-level fuzzy conclusions, see at least page 1222, section 2.6, pages 1224-1228, section 4), the fuzzy data specifying a membership level for each of the one or more entities or events (i.e., a fuzzy expression can be specified by a membership function, see at least page 1220, section 2.1), the defuzzification apparatus comprising one or more processors configured to: 
generate, using the fuzzy data, a set of computer executable instructions representative of a function of the fuzzy data (i.e., implement a fuzzy expert system using Java, using a polygon object to specify a rule-level fuzzy conclusion, see at least page 1219, abstract, page 1221, section 2.5, pages 1222-1223, Fig. 4, section 3.1.2, page 1223, section 3.1.4), and 
execute, using a predefined fuzzy membership value, the set of computer executable instructions to determine crisp data (i.e., defuzzification method is employed to get the desired crisp output, see at least page 1223, section page 1221, section 2.5, page 1223, section 3.1.4). 
Lin does not explicitly teach wherein the defuzzification apparatus is configured to output the crisp data for use by one or more crisp data processors; and a fuzzification apparatus comprising one or more processors configured to: receive, responsive to the defuzzification apparatus outputting the crisp data, second crisp data from the one or more crisp data processors, and process the received second crisp data to generate therefrom second fuzzy data.
Neogi teaches a defuzzification apparatus is configured to output the crisp data for use by one or more crisp data processors (i.e., defuzzification at each fuzzy block, see at least page 599, section 2, page 600, section 2.1, page 601, Table 1, Fig. 1); and
 a fuzzification apparatus comprising one or more processors configured to: 
receive, responsive to the defuzzification apparatus outputting the crisp data, second crisp data from the one or more crisp data processors (see at least page 599, section 2, page 600, section 2.1, page 601, Table 1, Fig. 1, pages 606-607, Table 2 – Table 6; EN: the 2nd, 3rd, 4th, 5th fuzzy block receives crisp input), and 
process the received second crisp data to generate therefrom second fuzzy data (i.e., 2nd, 3rd, 4th, 5th fuzzy block receives crisp input, see at least page 599, section 2, page 600, section 2.1, page 601, Table 1, Fig. 1, pages 606-607, Table 2 – Table 6; EN: 2nd, 3rd, 4th, 5th fuzzy blocks generate fuzzy output). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin such that the defuzzification apparatus is configured to output the crisp data for use by one or more crisp data processors; and a fuzzification apparatus comprising one or more processors configured to: receive, responsive to the defuzzification apparatus outputting the crisp data, second crisp data from the one or more crisp data processors, and process the received second crisp data to generate therefrom second fuzzy data as similarly taught by Neogi in order to provide a hierarchical approach in which the original high dimensional model is decomposed into series of low-dimensional sub-models connected in a cascade, to overcome problem in exponential growth in the number of possible fuzzy rules as a function of the dimension of model input space (see at least page 598, paragraph 2 of Neogi).

As per claim 10, Lin does not explicitly teach wherein the fuzzification apparatus is configured to process the received second crisp data using the predefined fuzzy membership value.
Neogi teaches a fuzzification apparatus is configured to process the received second crisp data using the predefined fuzzy membership value (i.e., each fuzzy input of the five FIS module is represented through membership functions, defuzzification of output, see at least page 599, section 2, page 601, Table 1, Fig. 1, pages 606-607, Table 2 – Table 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin such that the fuzzification apparatus is configured to process the received second crisp data using the predefined fuzzy membership value as similarly taught by Neogi in order to provide a hierarchical approach in which the original high dimensional model is decomposed into series of low-dimensional sub-models connected in a cascade, to overcome problem in exponential growth in the number of possible fuzzy rules as a function of the dimension of model input space (see at least page 598, paragraph 2 of Neogi).

As per claim 11, Lin does not explicitly teach the one or more crisp data processors, wherein the one or more crisp data processors are configured to: receive the crisp data from the defuzzification apparatus; perform crisp data processing on the received crisp data so as to generate the second crisp data; and output the second crisp data for use by the fuzzification apparatus.
Neogi teaches one or more crisp data processors are configured to: receive the crisp data from the defuzzification apparatus (see at least page 599, section 2, page 600, section 2.1, page 601, Table 1, Fig. 1, pages 606-607, Table 2 – Table 6; EN: for example, 2nd fuzzy block receives crisp input from 1st fuzzy block); 
perform crisp data processing on the received crisp data so as to generate the second crisp data (see at least page 599, section 2, page 600, section 2.1, page 601, Table 1, Fig. 1, pages 606-607, Table 2 – Table 6; EN: fuzzy inference on the inputs to the fuzzy blocks to generate output); and 
output the second crisp data for use by the fuzzification apparatus (see at least page 599, section 2, page 600, section 2.1, page 601, Table 1, Fig. 1, pages 606-607, Table 2 – Table 6; EN: for example, outputs from 2nd fuzzy block is used in 3rd fuzzy block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin such that the one or more crisp data processors are configured to: receive the crisp data from the defuzzification apparatus; perform crisp data processing on the received crisp data so as to generate the second crisp data; and output the second crisp data for use by the fuzzification apparatus as similarly taught by Neogi in order to provide a hierarchical approach in which the original high dimensional model is decomposed into series of low-dimensional sub-models connected in a cascade, to overcome problem in exponential growth in the number of possible fuzzy rules as a function of the dimension of model input space (see at least page 598, paragraph 2 of Neogi).

As per claim 13, Lin does not explicitly each outputting the crisp data for use by one or more crisp data processors; responsive to outputting the crisp data for use by one or more crisp data processors, receiving, from the one or more crisp data processors, second crisp data; and processing the received second crisp data to generate therefrom second fuzzy data.
Neogi teaches outputting the crisp data for use by one or more crisp data processors (i.e., defuzzification at each fuzzy block, see at least page 599, section 2, page 600, section 2.1, page 601, Table 1, Fig. 1);
responsive to outputting the crisp data for use by one or more crisp data processors, receiving, from the one or more crisp data processors, second crisp data (see at least page 599, section 2, page 600, section 2.1, page 601, Table 1, Fig. 1, pages 606-607, Table 2 – Table 6; EN: the 2nd, 3rd, 4th, 5th fuzzy block receives crisp input), and 
processing the received second crisp data to generate therefrom second fuzzy data (i.e., 2nd, 3rd, 4th, 5th fuzzy block receives crisp input, see at least page 599, section 2, page 600, section 2.1, page 601, Table 1, Fig. 1, pages 606-607, Table 2 – Table 6; EN: 2nd, 3rd, 4th, 5th fuzzy blocks generate fuzzy output). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to output the crisp data for use by one or more crisp data processors; responsive to outputting the crisp data for use by one or more crisp data processors, receive, from the one or more crisp data processors, second crisp data; and process the received second crisp data to generate therefrom second fuzzy data as similarly taught by Neogi in order to provide a hierarchical approach in which the original high dimensional model is decomposed into series of low-dimensional sub-models connected in a cascade, to overcome problem in exponential growth in the number of possible fuzzy rules as a function of the dimension of model input space (see at least page 598, paragraph 2 of Neogi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bonissone et al. (US 6,078,911) is cited to teach compilation of rule baes for fuzzy logic control.
Johnson et al. (US 6,112,301) is cited to teach inference engine include defuzzification implemented in hardware or software.
Duan et al. “Cascaded Fuzzy Neural Network Model Based on Syllogistic Fuzzy Reasoning”, 2001, IEEE Transactions on Fuzzy Systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121